DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Information Disclosure Statement
The information disclosure statement filed 4/26/2021 has been fully considered and is attached hereto.

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 recites, “the semiconductor” which appears to be incorrect.  It appears it should be changed to read, “the semiconductor portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (US 9,232,684).
With respect to claim 11, Aoki teaches (In Fig 3) a power electronics unit comprising: a semiconductor portion (See Fig A below) comprising at least one fan (12) configured to transfer heat from the semiconductor portion; and an inductor portion (See Fig A below) comprising at least one conduit (3) configured to receive a working fluid, the working fluid configured to transfer heat from the inductor portion (Airflow which flows over 14 and through the conduit accepts heat from the reactor).
With respect to claim 15, Aoki further teaches/suggests that the working fluid transfers substantially all of the heat derived from the inductor portion (The inductor portion is shown to be cooled only by the air flowing in the conduit (3) and thus it is suggested that this working fluid flowing in the conduit transfer substantially all of the heat derived in the inductor portion).
With respect to method claim 16, the method steps recited in the claims are inherently necessitated by the device structure as taught by the Aoki reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10-11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Helt et al. (US 4,720,981 – hereinafter, “Helt”) in view of Aoki.
With respect to claims 1 and 11, Helt teaches (In Figs 1-4) a vapor compression system comprising: a compressor (16) comprising an electric drive motor (Col. 6, ll. 29-35) for increasing the pressure of a working fluid; an evaporator (12) in fluid communication with the compressor (See Fig 1), the evaporator configured to transfer heat from an external medium to the working fluid; and a power electronics unit (Compartment 20 and the components therein) for controlling the transfer of an electrical power to the electric drive motor, the power electronics unit comprising modules (46) and a rectifier (42) both of which generate heat (Col. 8, ll. 20-46).  Helt fails to specifically teach or suggest that the power electronics unit comprising a semiconductor portion comprising at least one fan configured to transfer heat from the semiconductor portion; and an inductor portion comprising at least one conduit configured to receive at least a portion of the working fluid, the working fluid configured to transfer heat from the inductor portion.  Aoki, however, teaches a power converter motor controller (Col. 2, ll. 24-25) which has a component section which is divided up into two portions including a semiconductor portion (See Fig A below) comprising at least one fan (12) configured to transfer heat from the semiconductor portion; and an inductor portion (See Fig A below) which is separately cooled from the semiconductor portion.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aoki with that of Helt, such that the components of Helt are separated into a semiconductor portion which is also cooled by a fan and an inductor portion which is cooled by the refrigerant which flows through the block (34) since doing so would allow for any semiconductors of Helt to be additionally cooled using airflow.  Note that when airflow is used to provide cooling to any semiconductor components it will: a) reduce the work on the compressor, b) allow for the refrigeration circuit to provide more cooling to the evaporator, and c) increase the reliability and life of the semiconductor components of Helt.


    PNG
    media_image1.png
    608
    480
    media_image1.png
    Greyscale

With respect to claim 2, Helt as modified by Aoki further teaches that the inductor portion receives at least a portion of the working fluid from upstream of the evaporator (Helt, as modified, has the inductor portion on the block (34) which, as per Col. 8, ll. 14-19 will be upstream of the evaporator).
With respect to claim 3, Helt as modified by Aoki further teaches that the working fluid from the inductor portion is transferred to the compressor (The working fluid, after cooling the inductor portion on block 34 will advance through the evaporator and back to the compressor in the closed loop cycle shown in Fig 1).
With respect to claim 4, Helt as modified by Aoki further teaches that the working fluid from the inductor portion (Inductor portion on block 34) is transferred to the evaporator (Col. 8, ll. 38-46).
With respect to claim 5, Helt further teaches/suggests that the heat generated by the power electronics unit is proportional to the transfer of the electrical power to the electric drive motor (See: Col. 8, ll. 53-61 where Helt suggests that a higher load calls for faster compressor speed which means increased heat generated by the controls and such increase heat generation is “self regulated” by the increased refrigerant flow).
With respect to claim 10, Helt further teaches that the working fluid is a refrigerant (Abstract).
With respect to method claims 16-18, the method steps recited in the claims are inherently necessitated by the device structure as taught by the Helt and Aoki references.

Allowable Subject Matter
Claims 6-9, 12-14, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,252,847 to Waddell et al. which teaches cooling of electrical components including semiconductor and inductor components (Col. 6, ll. 33-37);
US 10,962,009 to Pham et al. which teaches a variable speed compressor with a portion of a refrigerant which is used to cool the control electronics;
US 2017/0127566 to Imura et al. which teaches using refrigerant to cool an inductor (Coil, ¶ 0102);
US 9,553,499 to Handy et al. which teaches a refrigerant used to cool an inductor (Fig 22);
US 2015/0315935 to Myers et al. which teaches a system and method for inductor cooling (Title);
US 8,614,891 to Nagano et al. which teaches cooling of a power converting apparatus and reactor;
US 2009/0314018 to Burchill et al. which teaches compressor power control and cooling of components (Figs 3-4);
US 7,021,075 to Shindo et al. which teaches a compressor with control electronics that are cooled via refrigerant; 
US 6,041,609 to Hornsleth et al. which teaches a compressor with control electronics that are cooled; and
European search opinion in counterpart application EP21170642.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835